PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,632,115
Issue Date:  28 Apr 2020
Application No. 15/900,103
Filing or 371(c) Date: 20 Feb 2018
Attorney Docket No.  148055-00009 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the petition under 37 CFR 1.182 filed 09 March 2021, to correct one of the inventor’s name by way of a Certificate of Correction. 

The petition is GRANTED.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Flynn Barrison,  appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.  

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735. Inquiries regarding the issuance of a certificate of correction should be directed to the Certificates of Correction Branch at (571) 272-4200.

This matter is being referred to the Certificates of Corrections Branch for issuance of the requested Certificate of Correction.


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET